Citation Nr: 1512641	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and bronchial asthma, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 hearing held via videoconference from the RO.  A copy of the transcript is associated with the file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In October 2013 correspondence, the Veteran reported a recent diagnosis with lung cancer, and he claimed such was related to in-service asbestos exposure.  As this is a separate and distinct diagnosis from those respiratory disabilities already before the Board, it must be addressed separately.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to service connection for a bilateral hearing loss disability, hepatitis C, and a lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability and for hepatitis C was denied in an unappealed July 2008 rating decision.

2.  Evidence received since July 2008 final decision, with respect to entitlement to service connection for a bilateral hearing loss disability and for hepatitis C, was previously considered by agency decision makers and is cumulative and redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  The criteria for reopening of a previously denied claim of service connection for a bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for reopening of a previously denied claim of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2009 and September 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); VAOPGCPREC 6-2014.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Although the duty to examine does not attach until after a previously denied claim is reopened, 38 C.F.R. § 3.159(c)(4)(iii), an examination was provided in connection with the hearing loss claim.  Once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.

At the Veteran's September 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  No NOD was filed with regard to the July 2008 decision, nor was additional relevant evidence received prior to the end of the appellate period, and hence the denials of service connection for hearing loss and hepatitis C are final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Bilateral Hearing Loss Disability

The July 2008 denial of service connection for hearing loss was based on a finding of a lack of nexus between current disability and service.  Evidence at the time of the denial consisted of STRs showing normal hearing throughout service, VA examination and treatment records showing a current disability, and the Veteran's allegations of nexus, including that artillery fire from howitzers caused or contributed to his current disability.

Since July 2008, the Veteran has reiterated his allegation of exposure to noise from artillery fire.  This is not new information, and was fully considered by VA in denying the claim previously.  Similarly, evidence documenting current disability is redundant of the already considered evidence.  Finally, the recently obtained VA nexus opinion, while new, is negative, and hence raises no possibility of substantiating the claim.  It is not material.

In sum, the Veteran seeks to readjudicate his July 2008 claim on effectively the same basis and evidence.  As those have been fully considered, the Board must find that no new and material evidence has been submitted, and reopening is not warranted.

Hepatitis C

Similarly, service connection for hepatitis C was denied based on a finding of a lack of nexus between current disability and service.  VA records documented the 2004 diagnosis.  STRs were silent regarding the condition.  The Veteran's allegations that he was infected via injections at entry into active duty were considered by VA; an examiner noted instead an admitted history of intravenous drug use as the primary risk factor.

Since July 2008, the Veteran has again reiterated his previously considered claim, arguing that airgun injections caused the infection.  This allegation-that injections were the source of the infection-has been fully considered by VA and was specifically addressed in the July 2008 decision.  It is true that the Veteran has attempted to reframe the allegation somewhat by denying all other potential risk factors, including drug use.  However, this current denial flies in the face of the prior adjudication, in which the examination relied upon cited the admitted use of IV heroin.  The altered allegation now lacks probative value, as it addresses a previously found contrary fact.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Evidence lacking probative value cannot be new and material.

In sum, the Veteran seeks to readjudicate his July 2008 claim on effectively the same basis and evidence.  As those have been fully considered, the Board must find that no new and material evidence has been submitted, and reopening is not warranted.


ORDER

Reopening of the previously denied claim of service connection for a bilateral hearing loss disability is denied. 

Reopening of the previously denied claim of service connection for hepatitis C is denied.

REMAND

Remand is required with regard to the claim of service connection for COPD and/or asthma as a result of asbestos exposure.  The Veteran has not been afforded an examination in connection with the claim, and such is necessary.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment and general examination records show current diagnoses of COPD and asthma.  The Veteran has credibly testified that he was exposed to asbestos in Germany, in barracks.  This is consistent with the circumstances of his service, and serves to establish the likelihood of exposure.  There are clear indications that asbestos may play a role in the development of lung diseases generally.  It is unclear whether COPD and asthma are among those conditions, and if so, whether a nexus is shown in this particular case.  Examination and a medical opinion are required.  

Updated VA treatment records have also been identified, and should be obtained.  Records through September 2009 are associated with the claims file.  The Veteran indicates at the very least that he was seen in October 2013 for lung problems, in New York.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical centers in East Orange, New Jersey, and in New York, New York, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2009 to the present.

2.  Schedule the Veteran for a VA respiratory conditions examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the lung, and must opine as to whether it is at least as likely as not (50 percent probability or greater) that any such are caused or aggravated by asbestos exposure in service when living in barracks in Germany.

A full and complete rationale for all opinions expressed in required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


